            Case 1:21-cr-00138-SM Document 1 Filed 08/16/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

       UNITED STATES OF AMERICA               )
                                              )
                                              )
               v.                             )      Cr. No. 1:21-cr-138-SM-01/02
                                              )
       EDWIN QUEZADA                          )      Conspiracy to Transfer Firearm to
       MIGUEL GUZMAN,                         )      out of State Resident by Unlicensed Persons
            Defendants                        )      (18 U.S.C. § 371 and § 922(a)(5))
                                              )


                                         INDICTMENT

The Grand Jury charges:

                                          COUNT ONE

 [18 U.S.C. §§ 371 and 922(a)(5) – Conspiracy to Transfer Firearm to out of State Resident by
                                    Unlicensed Persons]

                                           Background

       1.      At all times material to this indictment, defendant Edwin Quezada was a resident

of the Commonwealth of Massachusetts. He was not a licensed importer, manufacturer, dealer,

or collector of firearms.

       2.      At all times material to this indictment, defendant Miguel Guzman was not a

resident of the State of New Hampshire. He was not a licensed importer, manufacturer, dealer, or

collector of firearms.

       3.      At all times material to this indictment, Person 1 was a resident of the State of

New Hampshire. He was not a licensed importer, manufacturer, dealer, or collector of firearms.

                                         The Conspiracy

       4.      Beginning in 2017 and continuing to in and around October 2020, in the District

of New Hampshire and elsewhere, the defendants,
             Case 1:21-cr-00138-SM Document 1 Filed 08/16/21 Page 2 of 4




                                       EDWIN QUEZADA
                                             and
                                       MIGUEL GUZMAN,

knowingly and willfully conspired and agreed with each other, Person 1, and others known and

unknown to the grand jury, to commit an offense against the United States, specifically, to

unlawfully transfer, sell, trade, give, transport, and deliver firearms in the State of New

Hampshire to persons who they knew or had reasonable cause to believe did not reside in the

State of New Hampshire.

                                     Object of the Conspiracy

       5.      It was the object of the conspiracy to cause the unlawful transfer of firearms to

persons who did not reside in the State of New Hampshire.

                             Manner And Means Of The Conspiracy

       6.      It was part of the conspiracy that Miguel Guzman solicited Person 1 to sell

firearms to him.

       7.      It was part of the conspiracy that Person 1 agreed to sell firearms to Miguel

Guzman using Edwin Quezada as an intermediary.

       8.      It was part of the conspiracy that Edwin Quezada agreed to serve as an

intermediary between Person 1 and Miguel Guzman to facilitate the transfer of firearms from

Person 1 to Miguel Guzman.

       9.      It was part of the conspiracy that Miguel Guzman sent Edwin Quezada to New

Hampshire to pick up firearms from Person 1.

                                            Overt Acts

       10.     In furtherance of the conspiracy and to effect the object of the conspiracy, one or

more of the conspirators committed at least one of the following overt acts, among others, in the
             Case 1:21-cr-00138-SM Document 1 Filed 08/16/21 Page 3 of 4




District of New Hampshire and elsewhere:

       (a)     Miguel Guzman periodically contacted Person 1 and identified the firearms he

wanted to purchase from Person 1;

       (b)     On multiple occasions, Edwin Quezada traveled to New Hampshire to pick up the

firearms from Person 1 for Guzman;

       (c)     Person 1 transferred a Glock, model 43, 9mm pistol to Edwin Quezada for

delivery to Miguel Guzman;

       (d)     Person 1 transferred a Walther PPQ, 9mm pistol to Edwin Quezada for delivery to

Miguel Guzman;

       (e)     Person 1 transferred a FN, model 57, 9mm pistol to Edwin Quezada for delivery

to Miguel Guzman;

       (f)     Person 1 transferred a Glock, model 17, 9mm pistol to Edwin Quezada for

delivery to Miguel Guzman;

       (g)     Person 1 transferred a Glock, model 19, 9mm pistol to Edwin Quezada for

delivery to Miguel Guzman;

       (h)     Person 1 transferred a Glock, model 43, 9mm pistol to Edwin Quezada for

delivery to Miguel Guzman;

       (i)     On June 5, 2020, Guzman engaged in a telephone call with Person 1 and

requested that Person 1 get him prices for various firearms for him to purchase.

       All in violation of Title 18, United States Code, Sections 371 and 922(a)(5).
           Case 1:21-cr-00138-SM Document 1 Filed 08/16/21 Page 4 of 4




                   NOTICE OF CRIMINAL FIREARMS FORFEITURE

                 PURSUANT TO 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c)


      The allegations of Count One of this Indictment are hereby re-alleged as if fully set forth

herein and incorporated by reference for the purpose of alleging forfeitures pursuant to 18 U.S.C.

924(d). Upon conviction of the offense alleged in Count One of this Indictment, the defendants

shall forfeit to the United States pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), all

firearms and ammunition involved in the commission of the offense.

       All in violation of Title 18 U.S.C. § 924(d); and 28 U.S.C. § 2461(c).


Dated: August 16, 2021                               A TRUE BILL

                                                     /s/ Foreperson
                                                     Foreperson of the Grand Jury
JOHN J. FARLEY
Acting United States Attorney
District of New Hampshire

/s/ Debra M. Walsh
By: Debra M. Walsh
Assistant U.S. Attorney
